

Exhibit 10.1a
FORM OF ALLIANT ENERGY CORPORATION
PERFORMANCE SHARE AGREEMENT


THIS PERFORMANCE SHARE AGREEMENT (this “Agreement”) is made and entered into as
of this ____ day of _________, 20__ (the “Grant Date”) by and between Alliant
Energy Corporation, a Wisconsin corporation (the “Company”), and
###PARTICIPANT_NAME###, a key employee of the Company (the “Employee”).
R E C I T A L S
WHEREAS, the Company has in effect the Alliant Energy Corporation 2020 Omnibus
Incentive Plan (the “Plan”), the terms of which, to the extent not stated
herein, are specifically incorporated by reference in this Agreement and
capitalized terms used herein which are not otherwise defined shall have the
meaning set forth in the Plan;
WHEREAS, one of the purposes of the Plan is to permit the grant of various
equity-based incentive awards, including performance shares (the “Performance
Shares”), to individuals selected by the Compensation and Personnel Committee of
the Board of Directors of the Company (the “Committee”);
WHEREAS, the Employee is now employed by the Company or an Affiliate of the
Company in a key capacity and has exhibited judgment, initiative and efforts
which have contributed materially to the successful performance of the Company
and/or its Affiliates; and
WHEREAS, the Company desires the Employee to remain as an employee of the
Company or its Affiliates and wishes to provide the Employee with the
opportunity to secure or increase his or her stock ownership in the Company in
order to develop even a stronger incentive to put forth maximum effort for the
continued success and growth of the Company.
A G R E E M E N T
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:
1.
Award. Subject to the terms of this Agreement and the Plan, the Employee is
hereby granted ###TOTAL_AWARDS### target Performance Shares on the Grant Date.
Performance Shares granted under this Agreement are units that will be reflected
in a book account maintained by the Company during the Performance Period set
forth below, and that will be settled in Shares to the extent provided in this
Agreement and the Plan.

2.
Performance Period; Performance Goals.

(a)
The “Performance Period” is the period beginning on ###DATE### and ending on
###DATE###.

(b)
Except as otherwise provided in this Agreement (including Section 9 below), the
Performance Shares will become earned based on achievement of the requisite
performance goal or performance goals (the “Performance Goals”) determined in
accordance with the provisions of Exhibit 1, which is attached to and forms a
part of this Agreement. Any unearned Performance Shares automatically will
terminate and be cancelled, without the payment of any consideration following
the last day of the Performance Period.

3.
Settlement of Awards. Subject to Section 9 below, the Company shall deliver to
the Employee one Share for each Performance Share earned by the Employee, as
determined in accordance with the provisions of Exhibit 1, except that cash
shall be distributed in lieu of any fractional Share.



2020 Omnibus Performance Shares
1
 




--------------------------------------------------------------------------------




4.
Time of Payment. Except as otherwise provided in this Agreement (including
Section 9 below), payment of Performance Shares earned in accordance with the
provisions of Section 3 will be delivered as soon as practicable (but in any
event within 75 days) following the last day of the Performance Period set forth
in Section 2(a), subject to the Committee approving in writing as to the
satisfaction of the requisite Performance Goal or Goals.

5.
Retirement, Disability, or Death During Performance Period and Prior to a Change
in Control. If the Employee’s employment with the Company and its Affiliates
terminates during the Performance Period and prior to a Change in Control
because of the Employee’s Retirement (as defined below), Disability, or death,
the Employee shall be entitled to the full value of the Award earned in
accordance with Exhibit 1, determined at the end of the Performance Period, so
long as the termination event occurs after the end of the first year of the
Performance Period and only if and to the extent the Performance Goals are met.
If the termination event occurs during the first year of the Performance Period,
the Employee will be entitled to a prorated value of the Award, earned in
accordance with Exhibit 1, determined at the end of the Performance Period and
only if and to the extent the Performance Goals are met, based on a fraction,
the numerator of which is the number of months the Employee was employed during
the Performance Period and the denominator of which is 12.

6.
Involuntary Termination Without Cause During Performance Period and Prior to a
Change in Control. If the Employee’s employment with the Company and its
Affiliates terminates during the Performance Period and prior to a Change in
Control because of an Involuntary Termination without Cause (as defined below),
the Employee shall be entitled to the prorated value of the Award earned,
determined at the end of the Performance Period and only if and to the extent
the Performance Goals are met, based on a fraction, the numerator of which is
the number of months the Employee was employed during the Performance Period and
the denominator of which is 36.

7.
Other Terminations of Employment During Performance Period. If the Employee’s
employment with the Company and its Affiliates terminates during the Performance
Period and prior to a Change in Control for any reason other than the Employee’s
Retirement, Disability, Involuntary Termination without Cause, or death, the
Performance Shares granted under this Agreement automatically will terminate and
be cancelled on the date of such termination of employment.

8.
Dividend Equivalents.

(a)
After the Performance Period has ended (or, if a Change in Control occurs during
the Performance Period, the effective date of the Change in Control), dividend
equivalents (“Dividend Equivalents”) will be calculated and credited to the
account of the Employee with respect to the percentage of Performance Shares
that are earned (as determined in accordance with Section 3 or Section 9(a)(i)
as applicable). Dividend Equivalents will be credited as additional Performance
Shares, the number of which will be equal to the number of whole Shares that
could be purchased with the amount of the Dividend Equivalents, based on the
Fair Market Value of the Shares as of the dividend payment date and the number
of earned Performance Shares (as determined in accordance with Section 3 or
Section 9(a)(i) as applicable).

(b)
Any Dividend Equivalents credited to the Employee’s account pursuant to this
Section 8 shall not be vested or paid until the dates of vesting or payment of
the Performance Shares with respect to which such Dividend Equivalents are
credited, and such Dividend Equivalents shall be subject to the same
restrictions and other terms and conditions as apply to the Performance Shares
with respect to which they were credited.

(c)
No Dividend Equivalents shall be credited to the Employee with respect to record
dates occurring prior to the Grant Date or with respect to record dates
occurring on or after the date, if any, on which the Performance Shares are
cancelled and terminated.



9.
Change in Control.

(a)
No Termination of Employment Prior to a Change in Control.



2020 Omnibus Performance Shares
2
 




--------------------------------------------------------------------------------




(i)
Notwithstanding anything to the contrary in the Plan, this Agreement, or the
Employee’s employment agreement or any other agreement to which the Employee is
a party, if a Change in Control occurs during the Performance Period and the
Employee’s employment does not terminate before the effectiveness of the Change
in Control, then the Employee shall be entitled to the earned Performance Shares
(as determined in accordance with this Section 9(a)(i)), which automatically
will convert into a contractual right to receive a cash payment (the “Cash
Payment Right”) in an amount equal to (i) the number of earned Performance
Shares (including any additional Performance Shares determined in accordance
with Section 8(a)), multiplied by (ii) the per Share Fair Market Value as of the
trading day immediately preceding the effective date of the Change in Control.
For purposes of this Section 9, the “earned Performance Shares” means the number
of Performance Shares that would have been earned by the Employee in accordance
with Exhibit 1 assuming that the day immediately preceding the effective date of
the Change in Control is the last day of the Performance Period. After such
conversion, no interest or Dividend Equivalents will be accrued, credited or
paid with respect to the Cash Payment Right. Any portion of the Performance
Shares that is not converted into the Cash Payment Right automatically shall
terminate and be cancelled immediately prior to the effectiveness of the Change
in Control, without the payment of any consideration therefor.

(ii)
Notwithstanding anything to the contrary in the Plan, this Agreement, or the
Employee’s employment agreement or any other agreement to which the Employee is
a party, the Cash Payment Right shall be paid as soon as practicable (but in any
event within 75 days) after the last day of the Performance Period set forth in
Section 2(a), provided that the Employee remains continuously employed by the
Company or an Affiliate or any successor thereto through the last day of such
Performance Period. Notwithstanding the immediately preceding sentence, in the
event that the Employee experiences a termination of employment due to the
Employee’s Retirement (as defined below), Disability, or death or an involuntary
termination of employment by action of the Company (or its successor) (other
than a termination due to Cause) or due to the Employee’s resignation for
Good Reason prior to the last day of the Performance Period set forth in
Section 2(a), the Cash Payment Right will be paid in accordance with the first
sentence of this Section 9(a)(ii) as though the Employee remained continuously
employed by the Company or an Affiliate or any successor thereto through the
last day of the Performance Period.

(b)
Certain Terminations of Employment Prior to a Change in Control. Solely for
purposes of Sections 5 and 6 of the Agreement, if the Employee’s employment
terminates for any of the reasons set forth in such Sections 5 and 6 prior to a
Change in Control and a Change in Control occurs during the Performance Period,
then the Employee shall be entitled to the earned Performance Shares determined
in accordance with Section 9(a)(i) in lieu of any amount set forth in Section 5
or Section 6, as applicable, which Performance Shares automatically shall
convert into a contractual right to receive the Cash Payment Right. After such
conversion, no interest or Dividend Equivalents will be accrued, credited or
paid with respect to the Cash Payment Right. For the avoidance of doubt, the
Cash Payment Right will be paid at such time provided under Section 4.

10.
Definitions.

(a)
“Involuntary Termination without Cause” shall mean that the Employee experiences
a termination of employment due to the Employee’s (i) receipt of a written
notification that his or her position is being eliminated as a result of a
structured job elimination program or (ii) resignation for a Pre-Change in
Control Good Reason.

(b)
“Pre-Change in Control Good Reason” shall mean that an applicable event occurs
and the Employee provides notice to the Company of the existence of the event
within 90 days of the initial existence of the event, the Company fails to cure
the event within 30 days of such notice and the Employee resigns within 30 days
following the last day of such 30-day cure period. The applicable events are any
one or more of the following: (i) a material diminution in the Employee’s base
compensation and (ii) a material diminution in the Employee’s authority, duties,
or responsibilities.

(c)
“Retirement” shall mean the Employee’s employment terminates (with the consent
of the Company) after he or she has reached age 55 and the Employee’s age, in
whole years, added to



2020 Omnibus Performance Shares
3
 




--------------------------------------------------------------------------------




the number of whole years of the Employee’s continuous employment with the
Company total 65 or more.
11.
Nontransferability of Performance Shares. The Performance Shares shall not be
assignable, alienable, saleable or transferable by the Employee other than by
will or the laws of descent and distribution prior to settlement of the Awards
pursuant to Section 3 (or, if applicable, Section 9); provided, however, that
the Employee shall be entitled, in the manner provided in Section 13 hereof, to
designate a beneficiary to receive any Shares or cash issuable with respect to
the Award upon the death of the Employee.

12.
Tax Withholding. The Company may deduct and withhold from any cash otherwise
payable to the Employee such amount as may be required for the purpose of
satisfying the Company’s obligation to withhold federal, state or local taxes.
Further, in the event the amount so withheld is insufficient for such purpose,
the Company may require that the Employee pay to the Company upon its demand or
otherwise make arrangements satisfactory to the Company for payment of, such
amount as may be requested by the Company in order to satisfy its obligation to
withhold any such taxes.

The Employee shall be permitted to satisfy the Company’s tax withholding
requirements by making a written election (in accordance with such rules and
regulations and in such form as the Committee may determine) to have the Company
withhold Shares otherwise issuable to the Employee (the “Withholding Election”)
having a Fair Market Value on the date income is recognized (the “Tax Date”)
pursuant to the settlement of the Award equal to the minimum amount required to
be withheld (or such other applicable rate permitted by the Company that avoids
adverse treatment for financial accounting purposes). If the number of Shares
withheld to satisfy withholding tax requirements shall include a fractional
Share, the number of Shares withheld shall be reduced to the next lower whole
number and the Employee shall deliver cash in lieu of such fractional Share, or
otherwise make arrangements satisfactory to the Company for payment of such
amount. A Withholding Election must be received by the Corporate Secretary of
the Company on or prior to the Tax Date.
13.
Designation of Beneficiary. The Employee shall be permitted to designate one or
more beneficiaries (each, a “Beneficiary”) on a Company-approved form who shall
be entitled to payouts hereunder, to the extent payouts are made, after the
death of the Employee. The terms and conditions of any such designation
(including any changes thereto by the Employee) shall be subject to the terms
and conditions of such Company-approved beneficiary designation form. If no such
beneficiary designation is in effect at the time of the Employee’s death, or if
no designated Beneficiary survives the Employee or if such designation conflicts
with law, the Employee’s estate acting through his or her legal representative
shall be entitled to receive payouts hereunder, to the extent they are made,
after the death of the Employee. If the Committee is in doubt as to the right of
any person to the Performance Shares or any payout thereunder, the Company may
refuse to settle such matter, without liability for any interest or dividends on
the Performance Shares, until the Committee determines the person entitled to
the Performance Shares or any payout thereunder, or the Company may apply to any
court of appropriate jurisdiction and such application shall be a complete
discharge of the liability of the Company therefor.

14.
Transfer Restriction. Any Shares delivered pursuant to Section 3 hereof shall
thereafter be freely transferable by the Employee, provided that the Employee
agrees for himself or herself and his or her heirs, legatees and legal
representatives, with respect to all Shares acquired pursuant to the terms and
conditions of this Agreement (or any Shares issued pursuant to a stock dividend
or stock split thereon or any securities issued in lieu thereof or in
substitution or exchange therefor), that he or she and his or her heirs,
legatees and legal representatives will not sell or otherwise dispose of such
shares except pursuant to a registration statement filed by the Company with the
Securities and Exchange Commission under the Securities Act of 1933, as amended
(the “Act”), or except in a transaction which is determined by counsel to the
Company to be exempt from registration under the Act and any applicable state
securities laws; and to execute and deliver to the Company such investment
representations and warranties, and to take such other actions, as counsel for
the Company determines may be necessary or appropriate for compliance with the
Act and any other applicable securities laws. The Employee agrees that any
certificates representing any of the Shares acquired pursuant to the terms and
conditions of this Agreement may bear such legend or legends as the Company
deems appropriate in order to assure compliance with applicable securities laws.

15.
Status of Employee. The Employee shall not be deemed for any purposes to be a
shareowner of the Company with respect to any of the Performance Shares except
to the extent that the Company has



2020 Omnibus Performance Shares
4
 




--------------------------------------------------------------------------------




delivered Shares pursuant to Section 3 hereof. Therefore, the Employee will not
have the right of shareowners to vote or, subject to Section 8, to receive
dividends or distributions of any kind prior to the Company delivering Shares
pursuant to Section 3 hereof. Neither the Plan nor the Performance Shares shall
confer upon the Employee any right to continue as an employee of the Company or
any of its Affiliates, nor to interfere in any way with the right of the Company
to terminate the employment or directorship of the Employee at any time.
16.
Powers of the Company Not Affected. The existence of the Performance Shares
shall not affect in any way the right or power of the Company or its shareowners
to make or authorize any or all adjustments, recapitalizations, reorganizations
or other changes in the Company’s capital structure or its business, or any
merger or consolidation of the Company, or any issuance of bonds, debentures,
preferred or prior preference stock senior to or affecting the Shares or the
rights thereof, or dissolution or liquidation of the Company, or any sale or
transfer of all or any part of the Company’s assets or business or any other
corporate act or proceeding, whether of a similar character or otherwise.

17.
Interpretation by the Committee. As a condition of the granting of the
Performance Shares, the Employee agrees, for himself or herself and for his or
her legal representatives or guardians, that this Agreement shall be interpreted
by the Committee and that any interpretation by the Committee of the terms of
this Agreement and any determination made by the Committee pursuant to this
Agreement shall be final, binding and conclusive.

18.
Miscellaneous.

(a)
This Agreement shall be governed and construed in accordance with the internal
laws of the State of Wisconsin applicable to contracts made and to be performed
therein between residents thereof. As a condition of the granting of the
Performance Shares, the Employee irrevocably consents to the nonexclusive
jurisdiction and venue of the state and federal courts located in the State of
Wisconsin.

(b)
The Plan and this Agreement set forth the entire understanding between the
Company and the Employee with respect to the subject matter hereof and shall
supersede in all respects, and the Employee hereby waives all rights under, any
prior or other agreement or understanding between the parties with respect to
such subject matter, including, but not limited to, any Key Executive Employment
and Severance Agreement. For the avoidance of doubt, the Plan and this Agreement
shall control in the event there is any express conflict between the Plan and
this Agreement and any prior or other agreement or understanding between the
parties.

(c)
This Agreement may not be amended or modified except by the written consent of
the parties hereto. Notwithstanding the foregoing, the Committee need not obtain
Employee (or other interested party) consent for any such action: (i) to the
extent the action is deemed necessary by the Committee to comply with any
applicable law; (ii) to the extent the action is deemed necessary by the
Committee to preserve favorable accounting or tax treatment for the Company of
any Award; (iii) to the extent the Committee determines that such action does
not materially and adversely affect the value of an Award or that such action is
in the best interest of the affected Employee; or (iv) to the extent unilateral
action by the Committee is permitted under Section 14(c) of the Plan.

(d)
The Award and any Shares or cash issued thereunder shall be subject to potential
cancellation, rescission, payback, recoupment or other action in accordance with
the terms of any Company clawback policy (the “Clawback Policy”), as then in
effect and as it may be amended from time to time, to the extent the Clawback
Policy applies to the Award and any Shares or cash issued thereunder (including
a Clawback Policy implemented or amendments made thereto after the Grant Date
for the Award). By accepting the Performance Shares, the Employee agrees to
execute any additional documents as may be requested by the Company to effect
the Company’s application, implementation and adoption of a Clawback Policy with
respect to the Award and any Shares or cash issued thereunder.

(e)
The captions of this Agreement are inserted for convenience of reference only
and shall not be taken into account in construing this Agreement.



2020 Omnibus Performance Shares
5
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Employee has hereunto affixed his or her hand as
of the day and year first above written.
ALLIANT ENERGY CORPORATION
(the “Company”)
 
 
By:
 
 
 
Its:
 
 
 
EMPLOYEE:
 
 
Employee's Signature
 
 
 
###PARTICIPANT_NAME###
Employee's Printed Name



2020 Omnibus Performance Shares
6
 




--------------------------------------------------------------------------------




EXHIBIT 1
PERFORMANCE SHARE GRANT – PERFORMANCE GOALS
1.
Purpose: The purpose of this Exhibit 1 is to set forth the Performance Goal or
Goals that will be applied to determine the amount of the Award that will be
earned under the terms of the attached Performance Share Agreement (the
“Agreement”). This Exhibit 1 is incorporated into and forms a part of the
Agreement.

PARTICIPANT_NAME
20__
Grant Date
###GRANT_DATE###
Grant Date Fair Market Value
###MARKET_PRICE_AT_TIME_OF_GRANT###
Performance Shares (Target)
###TOTAL_AWARDS###
Performance Period
###DATE### through ###DATE###



2.
Performance Goals: The Award will be based on the Company’s Total Shareholder
Return (TSR) performance (which represents stock price appreciation plus
dividends reinvested) based on the three-year average relative to an
investor-owned utility peer group. The peer group is defined as the group that
comprises the Edison Electric Institute (EEI) Stock Index.

3.
Amount of Award: Actual awards will be based on Company performance as specified
above and can range from ___ to ___ percent of target. The number of Performance
Shares earned by the Employee shall be determined in accordance with the
following schedule:

3-yr Total Shareholder Return – Percentile Relative to Peer Group*
% of Target Value
Paid Out
__ percentile or greater
___%
__ Percentile
___%
__ Percentile
___%
__ Percentile
___%
__ Percentile
___%
__ Percentile
___%
__ Percentile
___%
Below __ Percentile
___%



* Peer Group consists of companies comprising the Edison Electric Institute
(EEI) Stock Index.
** Awards will be prorated for achievement of performance between the
performance targets: If the TSR percentile relative to the Peer Group is between
any two data points, the corresponding percentage of Performance Shares earned
shall be determined by interpolation between the corresponding data points.




2020 Omnibus Performance Shares
7
 


